In a proceeding to review a determination of the State Rent Administrator granting the landlord permission to convert from manual to automatic elevators on condition that certain specified services be furnished, the appeal is from an order denying the petition and dismissing the proceeding. Order reversed, without costs, and matter remitted to respondent for reconsideration of the provision requiring appellant to furnish the services of a basement attendant. This provision is predicated, in part, upon a finding that there is no way of “ closing off ” the fire stairway leading from the basement to the upper portions of the building. In view of appellant’s offer to equip the door at the foot of said stairway with a “Panic Exit Device ”, a description of which appears in the record, this finding is erroneous. We do not pass on the adequacy of such a device in the circumstances here present. Upon the reconsideration, respondent may also take into account appellant’s claim that there is no interior connection between the elevator and fire stairway areas of the basement, and that, other than these two facilities, there is no means of ascent. Nolan, P. J., Beldock, Ughetta and Hallinan, JJ., concur; Kleinfeld, J., not voting.